DETAILED ACTION
This Office Action is in response to the application as originally filed on 01/13/2020. The detail office action to the pending claims 1-10 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
The following claims are objected to because of the following informalities: 
Claim 1, in lines 2, 5, 6, recites the acronyms “MCU” without describing them in plain text. Every acronym should be defined when it first appears. Appropriate correction is requested.
Claim 1, in line 4, recites the feature “an accelerator for accelerating Al algorithms”. Said feature seem to include typographical error. It is respectfully suggested amending said feature as “an accelerator configured for accelerating operation of Al algorithms” or “an accelerator configured or adapted for  carrying out acceleration operation on Al algorithms” or … 
Claim 4, in lines 1-2, recite “wherein the accelerator is one or more, and the shared memory corresponds to the accelerator one by one”. These lines seem to include typographical or grammatical errors. It is respectfully suggested amending said lines as ““wherein the accelerator is singular or plural, and the shared memory is in one-to-one  correspondence with the accelerator ”. 
Claim 5, in line 2, recites the acronyms “I/O” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is requested.
Claim 7, in line 4, recites the feature “optimizing an algorithm of the AI model to obtain the optimized algorithm.” There is insufficient antecedent basis for the term ”optimized algorithm” in this claim. It is respectfully suggested amending the claim to provide antecedent basis for said term.
Claim 7, in lines 6-7, recites the term “the MCU instruction set” There is insufficient antecedent basis for said term in this claim. It is respectfully suggested amending the claim to provide antecedent basis for said term.
Claim 7, lines 6-7, should be amended as  “ mapping, according to a function of the accelerator, the optimized algorithm to the MCU instruction set and operation instructions for the accelerator, and generating a software binary code.
Claim 7, in line 9, recites the acronyms “IP” without describing it in plain text. Every acronym should be defined when it first appears. Appropriate correction is requested.
Claim 7, in lines 9-10, recites the term “the IP core” There is insufficient antecedent basis for said term in this claim. It is respectfully suggested amending the claim to provide antecedent basis for said term.
Claim 7, lines 9-10, should be amended as  “, compiling, according to the function of the accelerator, the IP core of the accelerator and the MCU by the FPGA to generate a hardware system.  
Each of claims 8-10, seem to include typographical or grammatical errors. Applicant's cooperation is requested in correcting the informalities similar to the suggestion in steps  “d – I” mentioned above.

Drawings
The drawing(s) filed on January 13, 2020 are objected to under 37 CFR 1.83(a) because they lack suitable descriptive legends required for understanding of the disclosed invention. Any structural detail (e.g. Figs. 2-5) that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding claim 7, the claim is currently presented to be dependent of claim 1. However, claim 1 is an apparatus (system) claim and claim 7 is a method claim. Such claim is a hybrid or mixed claim. a single claim which claims “both an apparatus and a method step of using the apparatus is indefinite under 35 U.S.C. 112 (b) (MPEP 2173.05, Section II.  Accordingly, It is unclear as to what limitation or component of claim 1 would be found in claim 7. It is also unclear as to what functionality that are found in claim 1 would be in claim 7 and the components or devices as paired to such functionality.
Claims 8-10 are direct or indirect dependent claims having claim 7 as base claim. These claims are rejected under 35 USC § 112(b) at least by reason of their dependency.

Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 for being non-statutory as not being properly classified under one of the statutory category of inventions. Claim 10, in lines 1-2, recites “a computer readable storage medium”, but Applicant has not exclusively limited the definition of the "computer readable storage medium" to statutory embodiment. Further review of the Applicant’s Specification (e.g. Paras [0009], [0048]) only recites examples of computer readable mediums but does not exclude non-statutory signal mediums. Thus, pending claim 10 is interpreted as broadly as its term reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)), and the broadest reasonable interpretation of the claim is drawn to computer readable medium, which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium (See MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Furthermore, a transitory, propagating signal ... is not a 'process, machine, manufacture, or composition of matter.' Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal per se cannot be patentable subject matter". Moreover, because the full scope of the pending claim 10 as properly read in light of the disclosure encompasses non-statutory subject matter, the claim is rejected under 35 U.S.C. §101 for reciting non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN104820567 to Zhang et al.  (references are done to machine translation of CN104820567, which is hereby also annexed) in view of US2019/0220742 to Kuo et al. , (The comments in parentheses apply to the prior art document/s)

RE claim 1, Zhang et al. (“Zhang”, hereinafter) discloses a system architecture based on system on chip (SoC) field programmable gate array (FPGA) for edge artificial intelligence (Al) computing, including an MCU subsystem and an FPGA subsystem (e.g. Abstract, Figs. 1-2 and Page 2 of Zhang: an SoC FPGA-based computing system architecture, including a multi-core processor and an FPGA subsystems) wherein the FPGA subsystem comprises: an accelerator for accelerating Al algorithms (e.g. Zhang, Figs 2-3, Abstract and Pages 2-3: comprises an accelerator that is configured to accelerate complex algorithms using peak calculation); and a shared memory used as an interface between the accelerator and the MCU subsystem (e.g. Zhang, Figs 1-2, Pages 2-3: the system is designed based on an embedded heterogeneous multi-core processor comprising two ARM processors (i.e. MCU) and IP cores on all FPGAs, which can communicate using shared memory using a convenient AXI interface), wherein the MCU subsystem is configured to upload data to be calculated to the shared memory and to retrieve an operation result (e.g. Zhang, Figs 2-3, Pages 2-3, 5: the ARM processor (i.e. MCU), using the communications interface port register, reads (uploads) data to the accelerator for calculation, retrieves the results, and implement initialization/control functions for the FPGA subsystem), and the accelerator is configured to independently read data from the shared memory for operation and to write back the operation result (e.g. Zhang, Figs 2-3, Pages 2-3, 5,: the accelerator accesses directly the shared memory via VDMA and AXI HP interfaces, to read data for operation; write back the result of the operation; and indication that the processing has been completed. See also, (Pages 3-4 of Zhang), the multiple acceleration steps between the ARM processor (i.e. MCU subsystem) and the FPGA subsystems). 
 The subject matter of claim 1 differs from Zhang in that Zhang does not explicitly recite the claimed “for edge artificial intelligence (Al)”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of the invention providing the ARM (MCU) computing environment, executed on the basis of the serial program, using peak calculation ability to calculate complex algorithms for acceleration of the processing algorithm and thereby improve the system performance and develop the calculation ability of the high-performance FPGA, as taught in (for example, Figs 2-3, Pages 2-3, 5) of Zhang can be construed as the system architecture is for edge artificial intelligence (Al). Besides, system architecture is for edge artificial intelligence (Al) is well established in the field of artificial intelligence technology which implement accelerators for purpose of accelerating an AI algorithm, see for example, Kuo et al. (“Kuo”, hereinafter), Abstract of the Invention, Figures 1, 7-8, and Paragraphs [0003], [0018]-[0019]) which describe system architecture for machine learning that uses artificial neural (AI) networks. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Zhang with the knowledge generally available to one of ordinary skill in the art or with Kuo’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to artificial intelligence (machine learning) technology could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
RE claim 2, Zhang disclose the system architecture of claim 1, wherein the shared memory is configured to provide separate address spaces or index methods for the MCU subsystem and the accelerator, respectively (e.g. Zhang, Fig. 2 and Pages 2-3: the system include a switching mechanism to connect one or more of the master devices to one or more of the slave devices, where the address space on the bus is shared between peripherals, the arbiter needs to be applied for bus access by the processors (MCU) and the hardware accelerator, while the bus structure of AXI interconnect resembles a two-tier switch in a network guaranteeing that each memory access is exclusive for completing data transfer. For example, writing input and output to the acceleration controller of the memory address by the ARM processor (MCU)).
RE claim 3, Zhang disclose the system architecture of claim 1, wherein the shared memory is a register or a multi-port memory module in the FPGA subsystem (e.g. Zhang, Fig. 2 and Pages 2-3: communication between the accelerator and ARM (MCU) employs multi-port registers (AXI GP and AXI HP). The ARM reads and writes the port registers of the hardware accelerator using the AXI interface)
RE claim 4, Zhang disclose the system architecture of claim 1, wherein the accelerator is one or more, and the shared memory corresponds to the accelerator one by one (e.g. Zhang, Figs 2-3, and Pages 2-3: the user space program ready to hardware accelerator required data structure in the memory, waiting for the processing of the hardware accelerator; writing input and output to the VDMA controller of the memory address; and starting the hardware accelerator, starts a DMA transfer, the data structure is ready in memory transfer of data into the hardware accelerator for processing, the processing is finished and then carried to the output memory by DMA, and hardware accelerator to the ARM sends an interrupt signal to inform the ARM calculation has been completed. Which is to say that the accelerator is one or more, and the shared memory corresponds to the accelerator one by one).  
RE claim 5, Zhang disclose the system architecture of claim 1, wherein the MCU subsystem includes: an MCU, a memory, an I/O interlace, a bus and/or peripherals (see for example Zhang Figs 1-3 and Pages 2-3: the processing subsystem comprising at least one ARM processor (MCU), a memory, an I/O interlace, a bus and/or peripherals).  

RE claim 6, Zhang disclose the system architecture of claim 1, wherein the FPGA subsystem includes an FPGA chip (see for example Zhang Figs 1-3 and Pages 2-3: comprises at least an FPGA chip).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632